MEMORANDUM ***
A criminal defendant’s assertion of his right to self-representation must be (1) knowing and intelligent; (2) timely and not for the purpose of delay; and (3) unequivocal. Adams v. Carroll, 875 F.2d 1441, 1442 (9th Cir.1989). The district court did not clearly err in finding that Richard Banville’s request to represent himself on the first day of trial was made for the purpose of delay.
In reviewing the denial of a motion to substitute counsel, this court considers (1) the timeliness of the motion; (2) the adequacy of the court’s inquiry into the defendant’s complaint; and (3) whether the conflict between the defendant and counsel was so great that it resulted in a total lack of communication preventing an adequate legal defense. See, e.g., United States v. George, 85 F.3d 1433, 1438 (9th Cir.1996). Here, as in George, “it is clear that this motion was untimely (the day of trial), the district court made adequate inquiry, and there was no total lack of communication.” Id. at 1439.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.